40 F.3d 1243
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Billy GRISSO, Petitioner.
No. 94-8045.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1994.Decided Nov. 3, 1994.

On Petition for Writ of Mandamus.  (CA-94-616-JFM)
Billy Grisso, Petitioner Pro Se.
PETITION DENIED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Billy Grisso petitions this Court for a Writ of Mandamus asking this Court to compel the district court to review his action against the Secretary of Health and Human Services that was dismissed for lack of subject matter jurisdiction because no final decision by the Secretary had been made.  A writ of mandamus is a drastic remedy and the party seeking mandamus relief carries the heavy burden of showing that he has no other means of relief available and that his right to such relief is clear and indisputable.   In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Grisso has not shown that he has no other means of relief available.  Accordingly, although we grant leave to proceed in forma pauperis, we deny Grisso's petition for a Writ of Mandamus.


2
PETITION DENIED.